DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claims 25 and 35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 25 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,132,204 in view of Martin et al. (Pub No US 2002/0067376). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 25 and 35 are a broader scope version of the claim 1 of U.S. Patent No. 8,132,204 which has already been patented. Claim 1 of U.S. Patent No. 8,132,204 captures all the elements of claims 25 and 35, except for storing in the database an indicator of a source of the video asset, the source being one of the plurality of video asset sources; and a display screen including a symbol corresponding to the indicator of the source of the video asset.
Nevertheless, in a similar field of endeavor Martin discloses storing in the database an indicator of a source of the video asset, the source being one of the plurality of video asset sources (Paragraphs [0064] [0069] figure 4A; portal interface generator computer 406 storing and generating portal configuration data relating to the configuration of the elements, e.g. VOD 502-10, TV ESPN 502-1, in the mosaic, as shown in figure 5D);
and a display screen including a symbol corresponding to the indicator of the source of the video asset (Paragraphs [0097]-[0103] figure 5D; content cells 502 may include a source identification symbol, e.g. VOD 502-10, TV ESPN 502-1, music, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Claim 1 of U.S. Patent No. 8,132,204 by specifically providing the elements mentioned above, as taught by Martin, for the predictable result of visually informing the user of the content source where a content 

Dependent Claims 26 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 8,132,204.

Dependent Claims 27 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 8,132,204.

Dependent Claims 28 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 8,132,204.

Dependent Claims 29 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 8,132,204.

Dependent Claims 30 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 9 of U.S. Patent No. 8,132,204.

Dependent Claims 31 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 9 of U.S. Patent No. 8,132,204.

Dependent Claims 32 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 8,132,204.

Dependent Claims 33 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 8,132,204.

Dependent Claims 34 and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 8,132,204.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 25, 26, 27, 28, 34, 35, 36, 37, 38, 44, 45 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Israel et al. (Pub No US 2005/0182792) in view of Martin et al. (Pub No US 2002/0067376). Hereinafter, referenced as Israel and Martin, respectively.

Regarding claim 25, Israel discloses a method comprising: 
receiving, at a server (e.g. metadata repository 400), first customized metadata from a content portion of a video asset from a plurality of video assets from a plurality of video asset sources (Paragraphs [0025] [0026] figure 4; metadata video content including TV, VOD, music, etc.); 
receiving, at the server (e.g. metadata repository 400), second customized metadata that relates to the content portion of the video asset (Paragraph [0026] figure 4; metadata sources, e.g. amazon, Showtime, AMG, TMS TV data, etc.);
and in response to determining, by the server (e.g. metadata repository 400), that the second customized metadata is associated with the first customized metadata of the video asset from the plurality of video assets, storing in a database an association linking the second customized metadata to the video asset (Paragraphs [0028] [0029] figures 5A and 5B; determining a closeness fit of received metadata to the metadata stored in repository 400, including a confidence level. Wherein metadata elements are linked together based upon their semantic relevance, paragraphs [0027] [0034]);
and generating for display on a display device a display screen (Figures 1 and 2; e.g. interface screens) including:
a selectable link (Figures 1 and 2; e.g. Apollo 13) including the association linking the first customized metadata (e.g. description, actors information, etc.), the second customized metadata (e.g. links to related movies), and the video asset (Paragraphs [0010] [0024] [0029] [0034] figures 1 and 2; creating links between the captured 
However, it is noted that Israel is silent to explicitly disclose storing in the database an indicator of a source of the video asset, the source being one of the plurality of video asset sources; and a display screen including a symbol corresponding to the indicator of the source of the video asset.
Nevertheless, in a similar field of endeavor Martin discloses storing in the database an indicator of a source of the video asset, the source being one of the plurality of video asset sources (Paragraphs [0064] [0069] figure 4A; portal interface generator computer 406 storing and generating portal configuration data relating to the configuration of the elements, e.g. VOD 502-10, TV ESPN 502-1, in the mosaic, as shown in figure 5D);
and a display screen including a symbol corresponding to the indicator of the source of the video asset (Paragraphs [0097]-[0103] figure 5D; content cells 502 may include a source identification symbol, e.g. VOD 502-10, TV ESPN 502-1, music, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Israel by specifically providing the elements mentioned above, as taught by Martin, for the predictable result of visually informing the user of the content source where a content selection is coming from, allowing the viewer to be better informed about their viewing options during their content navigation session.

Regarding claim 26, Israel and Martin disclose the method of Claim 25; moreover, Israel discloses automatically searching a match between the second 
and in response to the server determining the match between the second customized metadata and the native metadata of the second video asset, attaching the second customized metadata to the second video asset (Paragraphs [0029] [0030]; similarity links between movies and creating bi-directional links between movies).

Regarding claim 27, Israel and Martin disclose the method of Claim 25; moreover, Israel discloses receiving, at the server, programming data related to the plurality of video assets over a network from at least one source of the plurality of video asset sources (Paragraph [0026] figure 4; metadata sources, e.g. amazon, Showtime, AMG, TMS TV data, etc.);
causing display of a plurality of links associated with the plurality of video assets available from the plurality of video asset sources (e.g. links to related movies, actors, etc.); 
and in response to a selection of one of the plurality of links, performing an action appropriate for the video asset source corresponding to the selected video asset (Paragraphs [0010] [0024] [0029] [0034] figures 1 and 2; creating links between the captured metadata information from a plurality of different media sources, building a plurality of screen template screens using the captured consolidated metadata and the links).

claim 28, Israel and Martin disclose the method of Claim 25; moreover, Israel discloses combining the first customized metadata and the second customized metadata and storing the combined metadata as associated with the video asset (Paragraphs [0027] [0034] figures 5A-B; metadata elements are linked together based upon their semantic relevance).

Regarding claim 34, Israel and Martin disclose the method of Claim 25; moreover, Israel discloses that the second customized metadata relates to a topic of user interest (Paragraph [0055] figure 4; preference actress, e.g. Julia Roberts).


Regarding claims 35, 36, 37, 38 and 44, Israel and Martin disclose all the limitations of claims 35, 36, 37, 38 and 44; therefore, claims 35, 36, 37, 38 and 44 are rejected for the same reasons stated in claims 25, 26, 27, 28 and 34, respectively.

Regarding claim 45, Israel and Martin disclose the method of Claim 25; moreover, Israel discloses the plurality of video asset sources (Paragraphs [0025] [0026] figure 4; metadata video content including TV, VOD, music, etc.).
However, it is noted that Israel is silent to explicitly disclose that the plurality of video asset sources comprises a video-on-demand source, a currently showing source, a personal video recorder source, and a future broadcast video asset source, and wherein the respective symbol is unique to each source.
Nevertheless, in a similar field of endeavor Martin discloses that the plurality of video asset sources comprises a video-on-demand source (e.g. VOD 502-10), a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Israel by specifically providing the elements mentioned above, as taught by Martin, for the predictable result of visually informing the user of the content source where a content selection is coming from, allowing the viewer to be better informed about their viewing options during their content navigation session.

Regarding claim 46, Israel and Martin disclose all the limitations of claim 46; therefore, claim 46 is rejected for the same reasons stated in claim 45.



Claims 29-33 and 39-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Israel and Martin in view of Logan et al. (Pub No US 2003/0093790). Hereinafter, referenced as Logan.

claim 29, Israel and Martin disclose the method of Claim 25; however, it is noted that Israel and Martin are silent to explicitly disclose that receiving, at the server, first customized metadata from a content portion of a video asset comprises: automatically extracting, by the server, metadata from a content portion of each of the plurality of video assets, wherein the automatic extraction of the first customized metadata is performed by inspecting closed captioning information.
Nevertheless, in a similar field of endeavor Logan discloses that receiving, at the server, first customized metadata from a content portion of a video asset comprises: automatically extracting, by the server (Paragraphs [0229] [0231]; metadata created at remote server 111), metadata from a content portion of each of the plurality of video assets, wherein the automatic extraction of the first customized metadata is performed by inspecting closed captioning information (Paragraphs [0015] [0046] [0190] figure 1; create metadata 111 describing each of the identified programming segments. Wherein the extracted metadata bookmarking may be done implementing natural language processing on close caption text; paragraphs [0152] [0155], using Automatic markup techniques; paragraph [0348] [0364]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Israel and Martin by specifically providing the elements mentioned above, as taught by Logan, for the predictable result of further creating metadata information at the server describing the segments of a content, creating a more effective indexing of the content for easy accessibly by the user.

claim 30, Israel and Martin disclose the method of Claim 25; however, it is noted that Israel and Martin are silent to explicitly disclose that receiving, at the server, first customized metadata from a content portion of a video asset comprises: automatically extracting, by the server, metadata from a content portion of each of the plurality of video assets, wherein the automatic extraction of the first customized metadata is performed by pattern recognition to determine a genre associated with the video asset.
Nevertheless, in a similar field of endeavor Logan discloses that receiving, at the server, first customized metadata from a content portion of a video asset comprises: automatically extracting, by the server, metadata from a content portion of each of the plurality of video assets, wherein the automatic extraction of the first customized metadata is performed by pattern recognition to determine a genre associated with the video asset (Paragraphs [0015] [0046] [0190] figure 1; create metadata 111 describing each of the identified programming segments. Wherein the metadata information may include as particular subject matter categories or genres of the segments, descriptors of the segments, etc.; paragraphs [0148]-[0152]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Israel and Martin by specifically providing the elements mentioned above, as taught by Logan, for the predictable result of further creating metadata information at the server describing the segments of a content, creating a more effective indexing of the content for easy accessibly by the user.

claim 31, Israel and Martin disclose the method of Claim 25; however, it is noted that Israel and Martin are silent to explicitly disclose that receiving, at the server, first customized metadata from a content portion of a video asset comprises: automatically extracting, by the server, metadata from a content portion of each of the plurality of video assets, wherein the automatic extraction of the first customized metadata results in character recognition of cast within the video asset.
Nevertheless, in a similar field of endeavor Logan discloses that receiving, at the server, first customized metadata from a content portion of a video asset comprises: automatically extracting, by the server, metadata from a content portion of each of the plurality of video assets, wherein the automatic extraction of the first customized metadata results in character recognition of cast within the video asset (Paragraphs [0015] [0046] [0190] figure 1; create metadata 111 describing each of the identified programming segments. Wherein the extracted metadata bookmarking may be done implementing face recognition; paragraphs [0152] [0174]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Israel and Martin by specifically providing the elements mentioned above, as taught by Logan, for the predictable result of further creating metadata information at the server describing the segments of a content, creating a more effective indexing of the content for easy accessibly by the user.

Regarding claim 32, Israel and Martin disclose the method of Claim 25; however, it is noted that Israel and Martin are silent to explicitly disclose that the second customized metadata is received from a user interface.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Israel and Martin by specifically providing the elements mentioned above, as taught by Logan, for the predictable result of including yet more sources to enrich the available metadata for a given content, wherein the crowd sourcing metadata will enrich the information available about the content.

Regarding claim 33, Israel, Martin and Logan disclose the method of Claim 32; however, it is noted that Israel and Martin are silent to explicitly disclose that the user interface can be used to add or delete the second customized metadata to the video asset.
Nevertheless, in a similar field of endeavor Logan discloses that the user interface can be used to add or delete the second customized metadata to the video asset (Paragraphs [0051] [0129] [0139] figure 1; the users may also edit, e.g. create, metadata 135).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Israel and Martin by specifically providing the elements mentioned above, as taught by Logan, for the predictable result of including yet more sources to enrich the available metadata for a given content, wherein the crowd sourcing metadata will enrich the information available about the content.


Regarding claims 39-43, Israel, Martin and Logan disclose all the limitations of claims 39-43; therefore, claims 39-43 are rejected for the same reasons stated in claims 29-33, respectively.


Examiner Suggestion
In order to overcome the prior art of record, the examiner suggests amending independent claims 25 and 35 to incorporate the modified elements of dependent claim 45 (Additionally supported by Figure 5 of the originally filed disclosure), as follows:

25. (Suggested Amendment) A method comprising: 
receiving, at a server, first customized metadata from a content portion of a video asset from a plurality of video assets from a plurality of video asset sources; 
receiving, at the server, second customized metadata that relates to the content portion of the video asset; 
in response to determining, by the server, that the second customized metadata is associated with the first customized metadata of the video asset from the plurality of video assets, storing in a database an association linking the second customized metadata to the video asset, 
storing in the database an indicator of a source of the video asset, the source being one of the plurality of video asset sources; and 
generating for display on a display device a display screen including: 

a symbol corresponding to the indicator of the source of the video asset[.];
wherein the display screen simultaneously presents the plurality of video asset sources comprising a video-on-demand source, a currently showing source, a personal video recorder source, and a future broadcast video asset source, and wherein the respective symbol is unique to each source. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423